          Case 1:20-cv-06497-MKV Document 6 Filed 02/08/21 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 
 EVELINA CALCANO, on behalf of herself and all
 other persons similarly situated,

                            Plaintiff,
                                                                      1:20-cv-06497-MKV
                         -against-                                           ORDER
 APTDECO, INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed the Complaint on August 15, 2020. [ECF No. 1.] Proof of service filed with

the Court on October 30, 2020, reflects that Defendant was served with the Complaint on October

27, 2020. [ECF No. 5.] To date, Defendant has not answered or otherwise appeared in this action.

       Accordingly, IT IS HEREBY ORDERED that any motion for entry of a default judgment

is due on or before March 10, 2021. Plaintiff is directed to follow the procedures applicable to

default judgments under the Court’s Individual Rules and Practices for Civil Cases, available at

the Court’s website. Plaintiff is on notice that failure to prosecute this case may result in dismissal

pursuant to Federal Rule of Civil Procedure 41.



SO ORDERED.
                                                       _________________________________
                                                       ________________
                                                                     _ ____
                                                                         ________
                                                                               ____
                                                                                  _ __
                                                                                  __ ___________
                                                                                              __
                                                                                              ___
Date: February 8, 2021                                 MARY   YKKAY    VYSKOCIL
                                                                  AY VYSYSKOCI
                                                                        YS      CIIL
      New York, NY                                     United States   District
                                                               States Di strict Judge
                                                                        ist     Juddge
